This is an equitable action wherein the plaintiffs, upon allegations of unconstitutionality, enjoined the defendants from holding the election and putting into effect in Franklin County the other provisions of chapter 493 of the Public Laws of 1935, being an act to exempt certain counties from the provisions of Article 8, chapter 66 (entitled "Prohibition"), Volume 3, of the Consolidated States, and to set up alcoholic control boards therein. This action is practically the same in purpose and in form as Newman et al.v. Watkins et al., Board of Commissioners, and Royster et al., Board ofElections of Vance County, ante, 675, and the reasons given and the authorities cited in the Vance County case affirming the judgment denying the injunctive relief prayed for in the complaint are reasons and authorities for reversing the judgment in this case granting such relief.
Reversed.